IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-50,236-04


EX PARTE ODIS MITCHELL ROBERTS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1163117 IN THE 262ND DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of assault and
sentenced to eight years' imprisonment. The Fourteenth Court of Appeals dismissed his appeal.
Roberts v. State, No. 14-08-00822-CR (Tex. App.-Houston [14th Dist.] Sept. 25, 2008, no pet.). 
	Applicant claims, among other things, that he was denied his right to an appeal. The trial
court found that Applicant challenged this conviction in his previous application and recommended
that we deny relief and dismiss this application. In his previous application, Applicant claimed that
he was denied a copy of the trial record and that the trial court did not respond to his motion to
obtain a copy of the trial record. These claims did not challenge the conviction. Ex parte Evans, 964
S.W.2d 643, 647 (Tex. Crim. App. 1998)(holding that a claim does not challenge a conviction if it
does not "call into question the validity of the prosecution or the judgment of guilt"). Because
Applicant has not challenged this conviction in a previous application, his present claims are not
barred under Article 11.07, § 4 of the Code of Criminal Procedure. Based on our own independent
review of the record, we conclude that Applicant's claims are without merit. Relief is denied.
Filed: September 14, 2011
Do not publish